EXHIBIT 10.4

 

HOLDINGS GUARANTY

 

This Guaranty (this “Guaranty”) is dated as of December 14, 2005 by COMSYS IT
Partners, Inc., a Delaware corporation (“Holdings”), and PFI LLC, a Delaware
limited liability company (“PFI”; PFI together with Holdings are sometimes
referred to hereinafter individually as a “Guarantor” and together as the
“Guarantors”) , in favor of NEXBANK, SSB, a Texas-Chartered Bank, in its
capacity as Collateral Agent under the Credit Agreement described below (the
“Collateral Agent”), and MERRILL LYNCH CAPITAL, a division of Merrill Lynch
Business Financial Services Inc. (“Administrative Agent; Administrative Agent
and Collateral Agent are sometimes hereinafter referred to individually as an
“Agent” and together as the “Agents”).

 

I. RECITALS

 

Reference is made to that certain Term Loan Credit Agreement of even date hereof
(as the same may be amended, restated, modified or supplemented and in effect
from time to time, the “Credit Agreement”) by and among the Guarantors, COMSYS
Services LLC, a Delaware limited liability company (“COMSYS Services”), COMSYS
Information Technology Services, Inc., a Delaware corporation (“COMSYS IT”),
Pure Solutions, Inc., a California corporation (“Pure Solutions”; Pure Solutions
together with COMSYS Services and COMSYS IT are sometimes referred to herein
individually as a “Borrower” and collectively as the “Borrowers”), COMSYS
Services, in its capacity as borrowing agent and funds administrator for the
Borrowers, the Lenders from time to time party thereto, Collateral Agent and
Administrative Agent. As one of the conditions to making Second Lien Term Loans
(hereafter, the “Loans”) and other financial accommodations available to
Borrowers under the Credit Agreement, the Lenders have required that each
Guarantor guarantee the obligations of the Borrowers to Agents and the Lenders.
Capitalized terms used and not otherwise defined herein shall have the
respective meanings provided for in the Credit Agreement.

 

II. GUARANTY

 

Therefore, for value received, and in consideration of any loan, advance or
financial accommodation of any kind whatsoever heretofore, now or hereafter
made, given or granted to the Borrowers by either Agent or any Lender, each
Guarantor hereby unconditionally guarantees the full and prompt payment when
due, whether at maturity or earlier, by reason of acceleration or otherwise, and
at all times thereafter, of all of the Obligations. Without limiting the
foregoing, the Obligations guaranteed hereby include all fees, costs and
expenses (including attorneys’ fees and expenses) incurred by either Agent or
any Lender in attempting to collect any amount due under this Guaranty or in
prosecuting any action against any Borrower, any Guarantor or any other
guarantor of all or part of the Obligations and all interest, fees, costs and
expenses owing to either Agent or any Lender after the commencement of
bankruptcy proceedings with respect to any Borrower, any Guarantor or any other
guarantor of all or part of the Obligations (whether or not the same may be
collected while such proceedings are pending).

 

Each Guarantor hereby agrees that this Guaranty is a present and continuing
guaranty of payment and not of collection and that its obligations hereunder
shall be unconditional, irrespective of (i) the validity or enforceability of
the Obligations or any part thereof, or of any of



--------------------------------------------------------------------------------

the Financing Documents, (ii) the waiver or consent by either Agent or any
Lender with respect to any provision of any Financing Document, or any
amendment, modification or other change with respect to any Financing Document,
(iii) any merger or consolidation of any Borrower, any Guarantor or any other
guarantor of all or part of the Obligations into or with any Person or any
change in the ownership of the equity of any Borrower, any Guarantor or any
other guarantor of all or part of the Obligations, (iv) any dissolution of any
Guarantor or any insolvency, bankruptcy, liquidation, reorganization or similar
proceedings with respect to any Borrower, any Guarantor or any other guarantor
of all or part of the Obligations, (v) any action or inaction on the part of
either Agent or any Lender, including without limitation the absence of any
attempt to collect the Obligations from any Borrower, any Guarantor or any other
guarantor of all or part of the Obligations or other action to enforce the same
or the failure by Collateral Agent, on behalf of the Agents and Lenders, to take
any steps to perfect and maintain its Lien on, or to preserve its rights to, any
security or collateral for the Obligations, (vi) either Agent’s election, in any
proceeding instituted under Chapter 11 of Title 11 of the United States Code (11
U.S.C. Section 101 et seq.), as amended (the “Bankruptcy Code”) of the
application of Section 1111(b)(2) of the Bankruptcy Code, (vii) any borrowing or
grant of a Lien by any Borrower, any Guarantor or any other guarantor of all or
part of the Obligations, as debtor-in-possession, under Section 364 of the
Bankruptcy Code, (viii) the disallowance, under Section 502 of the Bankruptcy
Code, of all or any portion of either Agent’s or any Lender’s claims for
repayment of the Obligations, (ix) either Agent’s or any Lender’s inability to
enforce the Obligations of any Borrower as a result of the automatic stay
provisions under Section 362 of the Bankruptcy Code, (x) the discharge or
release by either Agent and/or Lenders of any Guarantor’s obligations and
liabilities under this Guaranty, (xi) the discharge or release by either Agent
and/or Lenders of any other guarantor’s obligations and liabilities under any
guaranty or (xii) any other circumstance which might otherwise constitute a
legal or equitable discharge or defense of any Borrower, any Guarantor or any
other guarantor of all or part of the Obligations other than a defense of
payment and performance in full in cash of all Obligations.

 

Notwithstanding any provision of this Guaranty to the contrary, it is intended
that this Guaranty, and any Liens granted by any Guarantor to secure the
obligations and liabilities arising pursuant to this Guaranty, not constitute a
“Fraudulent Conveyance” (as defined below). Consequently, each Guarantor agrees
that if this Guaranty, or any Liens securing the obligations and liabilities
arising pursuant to this Guaranty, would, but for the application of this
sentence, constitute a Fraudulent Conveyance, this Guaranty and each such Lien
shall be valid and enforceable only to the maximum extent that would not cause
this Guaranty or such Lien to constitute a Fraudulent Conveyance, and this
Guaranty shall automatically be deemed to have been amended accordingly at all
relevant times. For purposes hereof, “Fraudulent Conveyance” means a fraudulent
conveyance or fraudulent transfer under Section 548 of the Bankruptcy Code or a
fraudulent conveyance or fraudulent transfer under the provisions of any
applicable fraudulent conveyance or fraudulent transfer law or similar law of
any state, nation or other governmental unit, as in effect from time to time.

 

No payment made by or for the account or benefit of any Guarantor (including,
without limitation, (i) a payment made by any Borrower in respect of the
Obligations, (ii) a payment made by any Person under any other guaranty of the
Obligations or (iii) a payment made by means of set-off or other application of
funds by either Agent or any Lender) pursuant to this

 

2



--------------------------------------------------------------------------------

Guaranty shall entitle any Guarantor, by subrogation or otherwise, to any
payment by any Borrower or from or out of any property of any Borrower, and no
Guarantor shall exercise any right or remedy against any Borrower or any
property of any Borrower including, without limitation, any right of
contribution or reimbursement by reason of any performance by any Guarantor
under this Guaranty, until the Obligations have been indefeasibly paid in full
in cash and the Credit Agreement has been terminated; provided that, any of the
foregoing to the contrary notwithstanding, effective upon any sale,
registration, assignment or transfer of or foreclosure on, or any other
disposition or remedial action in respect of, any equity interests of any
Borrower or any other Subsidiary of any Guarantor or any Borrower by either
Agent or Lenders pursuant to the Financing Documents and/or applicable law, all
such rights and claims of subrogation, contribution, exoneration, reimbursement
and enforcement against the Borrowers and their Subsidiaries shall be, and
hereby are, forever extinguished and indefeasibly waived and released by each
Guarantor.

 

Each Guarantor hereby waives diligence, presentment, demand of payment, filing
of claims with a court in the event of any bankruptcy proceeding (or other
insolvency proceeding) of any Borrower, protest or notice with respect to the
Obligations and all demands whatsoever, and covenants that this Guaranty will
not be discharged, except by complete and irrevocable payment and performance of
the obligations and liabilities contained herein. No notice to the Guarantors or
any other party shall be required for either Agent, on behalf of Agents or any
Lender, to make demand hereunder. Such demand shall constitute a mature and
liquidated claim against Guarantors. Upon the occurrence and during the
continuance of any Event of Default, either Agent may, at its sole election,
proceed directly and at once, without notice, against any Guarantor to collect
and recover the full amount or any portion of the Obligations, without first
proceeding against any Borrower, any other Guarantor, any other guarantor of the
Obligations, or any other Person or any security or collateral for the
Obligations. The Agents shall have the exclusive right to determine the
application of payments and credits, if any, from any Guarantor, any Borrower,
any other Person, or any security or collateral for the Obligations, on account
of the Obligations or of any other liability of any Guarantor to Agents and
Lenders arising hereunder.

 

Agents and Lenders are hereby authorized, without notice or demand to any
Guarantor and without affecting or impairing the liability of any Guarantor
hereunder, to, from time to time, (i) renew, extend, accelerate or otherwise
change the time for payment of, or other terms relating to, the Obligations or
otherwise modify, amend or change the terms of any Financing Document,
(ii) accept partial payments on the Obligations, (iii) take and hold collateral
for the payment of the Obligations, or for the payment of this Guaranty, or for
the payment of any other guaranties of the Obligations or other liabilities of
any Borrower, and exchange, enforce, waive and release any such collateral,
(iv) apply such collateral and direct the order or manner of sale thereof as in
their sole discretion they may determine and (v) settle, release, compromise,
collect or otherwise liquidate the Obligations and any collateral therefor in
any manner.

 

At any time after maturity of the Obligations, Agents and Lenders may, in their
sole discretion, without notice to any Guarantor and regardless of the
acceptance of any collateral for the payment hereof, appropriate and apply
toward payment of the Obligations (i) any indebtedness due or to become due from
either Agent or any Lender to any Guarantor and (ii)

 

3



--------------------------------------------------------------------------------

any moneys, credits or other property belonging to any Guarantor at any time
held by or coming into the possession of either Agent or any Lender or any
Affiliates thereof, whether for deposit or otherwise.

 

Each Guarantor hereby assumes responsibility for keeping itself informed of the
financial condition of each Borrower, and any and all endorsers and other
guarantors of all or any part of the Obligations and of all other circumstances
bearing upon the risk of nonpayment of the Obligations or any part thereof that
diligent inquiry would reveal, and each Guarantor hereby agrees that no Agent
nor any Lender shall have any duty to advise any Guarantor of information known
to such Agent or Lender regarding such condition or any such circumstances. Each
Guarantor hereby acknowledges familiarity with each Borrower’s financial
condition and that it has not relied on any statements by either Agent or any
Lender in obtaining such information. In the event either Agent or any Lender,
in its sole discretion, undertakes at any time or from time to time to provide
any such information to any Guarantor, no Agent nor any Lender shall be under
any obligation (i) to undertake any investigation with respect thereto, (ii) to
disclose any information which, pursuant to accepted or reasonable commercial
finance practices, such Agent or such Lender wishes to maintain confidential or
(iii) to make any other or future disclosures of such information, or any other
information, to such Guarantor.

 

Each Guarantor consents and agrees that no Agent nor any Lender shall be under
any obligation to marshal any assets in favor of any Guarantor or against or in
payment of any or all of the Obligations. Each Guarantor further agrees that, to
the extent that any Borrower makes a payment or payments to either Agent or any
Lender, or either Agent or any Lender receives any proceeds of Collateral, which
payment or payments or any part thereof are subsequently invalidated, declared
to be fraudulent or preferential, set aside or required to be repaid to any
Borrower, its estate, trustee, receiver or any other party, including without
limitation any Guarantor, under any bankruptcy law, state or federal law, common
law or equitable cause, then to the extent of such payment or repayment, the
Obligations or the part thereof which has been paid, reduced or satisfied by
such amount shall be reinstated and continued in full force and effect as of the
date such initial payment, reduction or satisfaction occurred, and this Guaranty
shall continue to be in existence and in full force and effect, irrespective of
whether any evidence of indebtedness has been surrendered or cancelled.

 

Each Guarantor also waives all set-offs and counterclaims and all presentments,
demands for performance, notices of nonperformance, protests, notices of
protest, notices of dishonor, notices of acceleration, notices of intent to
accelerate and notices of acceptance of this Guaranty. Each Guarantor further
waives all notices of the existence, creation or incurring of new or additional
indebtedness, arising either from additional loans extended to any Borrower or
otherwise, and also waives all notices that the principal amount, or any portion
thereof, or any interest under or on any Financing Document is due, notices of
any and all proceedings to collect from the maker, any endorser or any other
guarantor of all or any part of the Obligations, or from anyone else, and, to
the extent permitted by law, notices of exchange, sale, surrender or other
handling of any security or collateral given to Collateral Agent to secure
payment of the Obligations.

 

4



--------------------------------------------------------------------------------

III. REPRESENTATIONS AND WARRANTIES

 

Each Guarantor hereby represents and warrants to Agents and Lenders that (i) it
is duly organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, (ii) the execution, delivery and performance
by such Guarantor of this Guaranty and the other Financing Documents to which it
is a party are within its powers, have been duly authorized by all necessary
action pursuant to its Organizational Documents, require no further action by or
in respect of, or filing with, any governmental body, agency or official and do
not violate, conflict with or cause a breach or a default under any provision of
applicable law or regulation, any of its Organizational Documents or any
agreement, judgment, injunction, order, decree or other instrument binding upon
it and (iii) this Guaranty, and each other Financing Document to which it is a
party, constitutes a valid and binding agreement or instrument of such
Guarantor, enforceable against such Guarantor in accordance with its respective
terms, except as the enforceability thereof may be limited by bankruptcy,
insolvency or other similar laws relating to the enforcement of creditors’
rights generally and by general equitable principles.

 

IV. MISCELLANEOUS

 

No delay on the part of either Agent in the exercise of any right or remedy
shall operate as a waiver thereof, and no single or partial exercise by either
Agent of any right or remedy shall preclude any further exercise thereof; nor
shall any modification or waiver of any of the provisions of this Guaranty be
binding upon Agents or Lenders, except as expressly set forth in a writing duly
signed and delivered on Agents’ behalf by an authorized officer or agent of
Agents. Agents’ or any Lender’s failure at any time or times hereafter to
require strict performance by Borrowers or Guarantors of any of the provisions,
warranties, terms and conditions contained in this Guaranty shall not waive,
affect or diminish any right of Agents and Lenders at any time or times
hereafter to demand strict performance thereof and such right shall not be
deemed to have been waived by any act or knowledge of either Agent or any
Lender, or its respective agents, officers or employees, unless such waiver is
contained in an instrument in writing signed by an officer or agent of such
Agent, and directed to Borrowers or Guarantors, as applicable, specifying such
waiver. No failure or delay by either Agent or any Lender in exercising any
right, power or privilege under this Guaranty shall operate as a waiver thereof
nor shall any single or partial exercise thereof preclude any other or further
exercise thereof or the exercise of any other right, power or privilege. The
rights and remedies herein provided shall be cumulative and not exclusive of any
rights or remedies provided by law. The obligations of each Guarantor under this
Guaranty are secured by, among other things, that certain Holdings Security
Agreement dated of even date herewith by and between each Guarantor and
Collateral Agent.

 

This Guaranty shall be binding upon each Guarantor and its successors and
assigns and shall inure to the benefit of Agents and Lenders and their
respective successors and assigns, except that no Guarantor may assign its
obligations hereunder without the written consent of Agents.

 

All notices, approvals, requests, demands and other communications hereunder
shall be given and deemed effective in accordance with the notice provision of
the Credit Agreement; provided, that such notices shall be given to each
Guarantor at its address or facsimile number set forth on the signature pages
hereof.

 

5



--------------------------------------------------------------------------------

THIS GUARANTY SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF ILLINOIS, WITHOUT REGARD TO CONFLICTS
OF LAWS PRINCIPLES. EACH AGENT AND EACH GUARANTOR HEREBY CONSENT TO THE
JURISDICTION OF ANY STATE OR FEDERAL COURT LOCATED WITHIN THE COUNTY OF COOK,
STATE OF ILLINOIS AND IRREVOCABLY AGREE THAT, SUBJECT TO EITHER AGENT’S
ELECTION, ALL ACTIONS OR PROCEEDINGS ARISING OUT OF OR RELATING TO THIS GUARANTY
SHALL BE LITIGATED IN SUCH COURTS. EACH AGENT AND EACH GUARANTOR EXPRESSLY
SUBMIT AND CONSENT TO THE JURISDICTION OF THE AFORESAID COURTS AND WAIVE ANY
DEFENSE OF FORUM NON CONVENIENS. EACH AGENT AND EACH GUARANTOR HEREBY WAIVE
PERSONAL SERVICE OF ANY AND ALL PROCESS AND AGREE THAT ALL SUCH SERVICE OF
PROCESS MAY BE MADE UPON SUCH PARTY BY CERTIFIED OR REGISTERED MAIL, RETURN
RECEIPT REQUESTED, ADDRESSED TO SUCH PARTY IN ACCORDANCE WITH THE PROVISIONS OF
THE IMMEDIATE PRECEDING PARAGRAPH HEREOF AND SERVICE SO MADE SHALL BE DEEMED TO
BE COMPLETE TEN (10) DAYS AFTER THE SAME HAS BEEN POSTED.

 

EACH GUARANTOR AND EACH AGENT HEREBY IRREVOCABLY WAIVE ANY AND ALL RIGHT TO
TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY AND AGREE THAT ANY SUCH
ACTION OR PROCEEDING SHALL BE TRIED BEFORE A COURT AND NOT BEFORE A JURY.

 

This Guaranty may be signed in any number of counterparts, each of which shall
be an original, with the same effect as if the signatures thereto and hereto
were upon the same instrument.

 

In addition to and without limitation of any of the foregoing, this Guaranty
shall be deemed to be a Financing Document and shall otherwise be subject to all
of general terms and conditions contained in Article 12 of the Credit Agreement,
mutatis mutandi.

 

Administrative Agent, Collateral Agent, Lenders, First Lien Agent, Borrowers and
the Guarantors have entered into that certain Intercreditor and Lien
Subordination Agreement of even date hereof (as the same may be amended from
time to time pursuant to the terms thereof, the “Second Lien Intercreditor
Agreement”). To the extent any provision of this Agreement conflicts with the
Second Lien Intercreditor Agreement, the Second Lien Intercreditor Agreement
shall control.

 

[Remainder of Page Intentionally Left Blank; Signature Page Follows]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Guaranty has been duly executed by the Guarantors as of
the date first written above.

 

GUARANTORS:

COMSYS IT PARTNERS, INC., a Delaware

corporation

By:  

 

--------------------------------------------------------------------------------

Name:   David L. Kerr Title:   Senior Vice President – Corporate Development PFI
LLC, a Delaware limited liability company By:  

 

--------------------------------------------------------------------------------

Name:   David L. Kerr Title:   Senior Vice President – Corporate Development
AGENTS:

MERRILL LYNCH CAPITAL, a division of

Merrill Lynch Business Financial Services Inc., as

Administrative Agent

By:  

 

--------------------------------------------------------------------------------

Name:   Scott E. Gast Title:   Vice President

NEXBANK, SSB, A TEXAS-CHARTERED

SAVINGS BANK, as Collateral Agent

By:  

 

--------------------------------------------------------------------------------

Name:   John Ory Title:   Vice President

 

Guaranty (Term Loan)